Citation Nr: 0110927	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-06 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a schedular rating in excess of 40 percent 
for a lumbosacral spine disability.

2.  Entitlement to a schedular rating in excess of 70 percent 
for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's claims for 
ratings exceeding 30 and 40 percent for the service-connected 
psychiatric and lumbosacral spine disabilities, respectively.

A Travel Board Hearing was held on July 15, 1998, before the 
undersigned, who is a Member of the Board and was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.

In January 1999, the Board issued a decision/remand on this 
particular case, but this decision was thereafter vacated in 
its entirety by the Board in December 1999, because the Board 
Member who issued the January 1999 decision/remand was not 
the same Board Member who conducted the July 1998 Travel 
Board Hearing, as required by VA regulation.  See 38 C.F.R. 
§ 20.707.

The current rating of 70 percent for the service-connected 
dysthymic disorder was assigned by the RO, based on the 
report of a February 1999 VA mental disorders examination, in 
a July 1999 rating decision.

The issue of entitlement to a rating in excess of 40 percent 
for the service-connected lumbosacral spine disability will 
only be discussed in the remand portion of the present 
decision/remand, as it needs additional development.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issue of entitlement to a rating 
in excess of 70 percent for a dysthymic disorder has been 
obtained and developed by the agency of original 
jurisdiction.

2.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the service-connected dysthymic disorder is 
currently productive of virtual isolation in the community, 
with total incapacitating symptoms resulting in the veteran's 
total inability to obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent (total) rating for 
the service-connected dysthymic disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9405 (1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130, Part 4, Diagnostic Code 9433 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's duty to assist claimants in the 
development of their claims for VA benefits, in the form of 
making reasonable efforts to assist them in obtaining 
evidence necessary to substantiate their claims for VA 
benefits.  This includes assistance in obtaining a claimant's 
service and VA medical records, records held by any Federal 
department or agency, if adequately identified by the 
claimant, and any other relevant records identified by the 
claimant.  VA's duty to assist a claimant in developing his 
or her claim for VA benefits also requires, in the case of 
claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability, as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

At the outset, the Board notes that, while the veteran has 
not yet been advised of the provisions of the newly-enacted 
VCAA, the record shows that VA has in fact made all 
reasonable attempts to develop the issue of entitlement to a 
rating in excess of 70 percent for a dysthymic disorder to 
its fullest, and that these efforts have included scheduling 
the veteran for several VA mental disorders examinations, to 
include the more recent one, of February 1999, which were 
deemed necessary to clarify the severity of the service-
connected psychiatric disability in this case.  Also, the 
fact that the appeal of this particular issue is hereby being 
resolved in favor of the veteran accentuates the lack of a 
need to remand this issue at this time.  Thus, the Board 
initially finds that all evidence necessary for an equitable 
disposition of the veteran's appeal of the issue of 
entitlement to a rating in excess of 70 percent for a 
dysthymic disorder has been obtained and developed by the 
agency of original jurisdiction.

Also at the outset, the Board notes that the veteran's claim 
for an increased rating for a service-connected psychiatric 
disorder or disability was filed prior to a 1996 
comprehensive revision of the entire section of VA's Schedule 
that addresses the rating of service-connected mental 
disorders.  Therefore, the veteran's claim has to be 
evaluated under the sets of rating criteria that were in 
effect both prior to, and after, the 1996 revision 
(hereinafter referred to as the "old" and the "new" set of 
criteria, respectively), and the veteran is entitled to have 
the set of criteria that is more beneficial to his claim 
applied to his case.  See, Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

As indicated earlier, the service-connected dysthymic 
disorder is currently rated as 70 percent disabling.  Such a 
rating is warranted, under the old set of criteria, when the 
individual's ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9405.

A 70 percent rating is also warranted, under the new set of 
criteria, when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9433.

Under the old set of criteria, a 100 percent (total) rating 
would be warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when the individual has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9405.

Under the new set of criteria, a 100 percent (total) rating 
would be warranted when the service-connected mental disorder 
is productive of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9433.

According to a March 1996 private psychiatric evaluation 
report, the veteran gave a history of back problems, with 
associated depression, which was secondary to his being 
unable to maintain gainful employment.  The veteran stated 
that he injured his back during service and that he 
thereafter became depressed because of continued pain.  He 
had to quit his last job at a steel company in 1993 because, 
not only was he having difficulty performing his duties due 
to his musculoskeletal pain, but because he finally "got to 
[a point] where he could not remember how to operate the 
machine."  Currently, the veteran said that he felt like the 
whole weight of the world was on his shoulders, that he 
snapped at people without meaning to, that he continuously 
thought about committing suicide, either by using a gun or a 
knife to cut his throat, and that he usually cried for up to 
two hours at a time for no reason, and without being able to 
stop.  He also complained of difficulty sleeping, even with 
sleep medication, and said that he only had one friend left, 
that he lived alone, and that he did not like being around 
people.
 
On examination, the veteran was described as neatly dressed, 
oriented in all spheres, pleasant and cooperative.  His 
memory was reasonably intact, but his mood was described as 
"that of depression."  He did not smile during the 
interview, and answered questions briefly, without 
elaboration.  Nothing in the interview suggested a perceptual 
or cognitive disorder indicative of an active psychosis, and 
the veteran's intelligence and general fund of knowledge were 
considered to be within normal limits.  A mood disorder, due 
to continuous pain from an arthritic condition, with major 
depressive-like features, was the Axis I diagnosis, while a 
Global Assessment of Functioning (GAF) score of 41 was listed 
on Axis V.  (It is noted that, according to the more recent -
fourth- edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, also 
known as "the DSM-IV," a GAF score of 41 is assigned when 
there are serious symptoms, such as suicidal ideation, or any 
serious impairment in the individual's social, occupational, 
or school functioning.)

The above private psychiatrist further opined that the 
veteran's history appeared to be credible, that there was 
nothing suggesting malingering or embellishment of symptoms, 
and that the veteran's "depressive disorder is characterized 
by depressed mood with uncontrolled tears, suicidal thoughts 
and death wishes, inability to experience pleasure, lack of 
libido, chronic fatigue, difficulty with concentration, sleep 
disturbance and a hopeless outlook for the future."
  
At the July 1998 Travel Board Hearing, the veteran said that 
he got angry easily, usually with people he loved the most, 
that he did not have too many friends and did not socialize 
much, that he detested crowds, and that he only went to 
church occasionally.  He also stated that he had a startle 
response, that he had thought of suicide "many times," that 
he did not care about activities such as attending social 
events or going to movies or plays, and that he coped with 
his nervous condition by counseling himself, i.e., attempting 
to counteract depressing thoughts by trying to focus on 
something else to get himself out of his depressive mood.  
The veteran also complained of memory problems and described 
his normal day as essentially spent watching TV, reading 
some, walking around the yard, and doing some house chores.

According to a February 1999 VA mental disorders examination 
report, the veteran indicated that he was never without pain, 
and that his chronic [lower back] pain precipitated his 
dysthymic disorder.  He reported a chronic depressed mood for 
the past 30 years, with symptoms including inability to 
concentrate, memory problems, a loss of interest in 
pleasurable activities, chronic fatigue, and lack of energy.  
He again said that he had "absolutely thought about 
suicide," and complained of persistent sleep disturbances 
and extreme feelings of worthlessness.

On examination, the veteran was noted to appear to be in 
extreme discomfort.  His thought processes and thought 
content appeared to be within normal limits, and he denied 
current delusions and hallucinations.  However, he admitted 
to suicidal thoughts and ideations, with no current plan or 
intent.  He appeared to be able to maintain minimum personal 
hygiene and other basic activities of daily living.  He was 
fully oriented, and his long-term memory was intact.  Short 
term memory, concentration and judgment, however, were 
severely impaired.  Speech was slow, mood was severely 
depressed, affect was flat, and sleep impairment was chronic 
in nature.  In the examiner's opinion, the clinical 
interview, as well as the examiner's extensive review of the 
file, revealed that the veteran continued to struggle with 
all the major symptoms of his dysthymic disorder, which 
appeared to be "frequent and severe in nature, with no real 
periods of remission during the past [year]."  The symptoms, 
according to the examiner, conformed to the DSM-IV criteria, 
and the diagnoses were listed as follows:

Axis I:  Dysthymic disorder, chronic, 
severe.

Axis II:  None.

Axis III:  Chronic pain associated with 
back injury in the military.

Axis IV:  Unemployed, total social 
isolation.

Axis V:  GAF equals 41, severe social and 
occupational impairment due to the 
veteran's dysthymic disorder.  This 
veteran is unable to establish and 
maintain effective social and 
occupational relationships due to [his 
service-connected] dysthymic disorder.  
This veteran is unable to handle 
stressful circumstances due to his 
[service-connected] dysthymic disorder.  
It is the veteran's contention that his 
current [un]employment is due to the 
effects of [his service-connected] 
dysthymic disorder.

In evaluating the veteran's increased rating claim under the 
new rating criteria, the Board notes that the evidence does 
not support a conclusion that the veteran meets the criteria 
for a total rating, since he has been found, for instance, to 
suffer no gross impairment in thought processes, persistent 
delusions or hallucinations, or intermittent inability 
perform activities of daily living such as maintenance of 
minimal personal hygiene, so as to warrant such a rating.

In evaluating the veteran's increased rating claim under the 
old rating criteria, however, the Board finds, resolving any 
reasonable doubt in favor of the veteran, that the evidence 
shows that the service-connected dysthymic disorder currently 
is productive of virtual isolation in the community, with 
total incapacitating symptoms resulting in the veteran's 
total inability to obtain or retain employment.  As noted by 
the VA physician who examined the veteran most recently, the 
veteran suffers from "total isolation," and he is unable to 
establish and maintain effective social and occupational 
relationships, as well as to handle stressful circumstances, 
all "due to [his] dysthymic disorder."  Substantial weight 
has also been given to the veteran's credible, and 
consistent, contentions of record.

In view of the above finding, the Board concludes that the 
schedular criteria for a 100 percent (total) rating for the 
service-connected dysthymic disorder have been met.
  

ORDER

A 100 percent (total) rating for the service-connected 
dysthymic disorder is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.


REMAND

The issue of entitlement to a rating in excess of 40 percent 
for the service-connected lumbosacral spine disability needs 
additional development.  As discussed above, the newly-
enacted VCAA impresses upon VA the re-defined duty to assist 
a claimant in securing all evidence necessary to substantiate 
his or her claim for VA benefits, and this assistance may 
include the scheduling of medical examinations, when 
considered necessary.  In the present case, the veteran's 
lumbosacral spine disability was last examined by VA in 
December 1996, i.e., more than four years ago, and the Board 
notes that the veteran claimed, at the July 1998 Travel Board 
Hearing, that his service-connected disability was much more 
disabling than evaluated, and now included not only extreme, 
constant pain, but spasms, numbness of the lower extremities, 
and radiation of the pain.  Re-examination of the veteran's 
service-connected musculoskeletal condition, after a review 
by that examiner of prior pertinent records, is thus 
warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (Fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.)

The need to re-examine the veteran's lumbosacral spine prior 
to the Board's appellate review of this particular issue is 
further accentuated by the fact that the report of the 
December 1996 VA medical examination lacks an opinion from 
the VA examiner regarding any additional functional 
impairment of the veteran's lumbosacral spine due to symptoms 
including pain, weakness, and excess fatigability, as 
specifically required by the Court in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), for all those instances in 
which a service-connected disability of the musculoskeletal 
system is being rated.

Additionally, the Board notes that the veteran said, at the 
July 1998 Travel Board Hearing, that he was currently seeing 
a VA doctor on a regular basis for his lower back disability.  
However, the earliest records reflecting VA outpatient 
medical treatment in the file were produced in mid-1994.  In 
accordance with VA's re-defined duty to assist, the records 
reflecting more recent VA medical treatment (i.e., since mid-
1994 to the present time) should be secured and associated 
with the file.

In view of the above, this case is remanded for the following 
action:

1.  The RO should make sure that all 
records reflecting VA medical treatment 
for the veteran's service-connected 
lumbosacral spine disability, from mid-
1994 to the present time, are secured, 
and made part of the file.

2.  The RO should thereafter schedule the 
veteran for a VA medical examination of 
his lumbosacral spine disability. 

The examiner should be asked to review 
the pertinent evidence in the file, to 
include the report of the December 1996 
VA spine medical examination, prior to 
the examination, request, and interpret, 
for the record, any indicated tests 
and/or studies, and render a 
comprehensive, legible medical 
examination report discussing in relevant 
detail the current severity of the 
service-connected disability, and 
including, at the very least, the 
following information:


A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A thorough interpretation of any 
tests and/or studies ordered in 
conjunction with the examination.

C.  His or her opinion as to whether 
the service-connected lumbosacral 
spine disability currently includes 
symptoms compatible with sciatic 
neuropathy, and whether there is 
objective evidence of muscle spasm 
and characteristic pain, or other 
neurological findings related to the 
L-5 vertebrae.

D.  His or her opinion as to whether 
there is additional functional 
impairment due to symptoms including 
pain, weakness, and excess 
fatigability, as required by the 
Court in DeLuca.

3.  The RO should thereafter review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.
 
The RO should particularly ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should thereafter re-adjudicate 
the matter on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is notified, but he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



